Citation Nr: 1613780	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-20 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to February 28, 2000, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from August 1971 to August 1974.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Historically, a January 2010 Board decision denied an effective date prior to February 28, 2000, for service connection for PTSD.  After filing two motions for reconsideration of that decision, both of which were denied, the Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012 the Court entered an Order granting VA's motion to dismiss the appeal because the appeal was not timely.  

Subsequently, in October 2012, the Veteran re-applied directly to the RO for an earlier effective date for service connection for PTSD, and the RO's denial in September 2013 led to this appeal.  

The Veteran testified at a Board hearing in Washington, D.C., in October 2014 before the undersigned Veterans Law Judge.  A transcript thereof is of record.  

In addition to the paper claims file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case. 


FINDING OF FACT

The January 2010 Board decision denying an effective date prior to February 28, 2000, for service connection for PTSD is final because, after reconsideration of that decision was denied on two occasions, an appeal to the Court was dismissed by reason of being untimely.  


CONCLUSION OF LAW

The issue of entitlement to an earlier effective date for service connection for PTSD cannot as a matter of law be addressed on the merits, and the claim seeking an effective date prior to February 28, 2000, for the grant of service connection for PTSD is dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1400, 20.1403; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Here, the Veteran was provided with appropriate VCAA notice in July 2013.  However, the Board may proceed with the issue on appeal at this time without reviewing compliance with the provisions of the VCAA because the Court has held that as here, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court has held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Analysis

In January 2010 the Board stated that the Veteran sought an effective date prior to February 28, 2000, for service connection for PTSD, contending that the date of his service discharge should be the effective date.  Historically, the RO granted service connection for PTSD in a December 2005 rating decision and assigned an initial 30 percent evaluation, all effective the date of February 28, 2000, which was found to be the date entitlement arose.  

At this time, the Board finds the holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) to be controlling.  In Rudd, it was found that only a request for revision based on clear and unmistakable error (CUE) could result in the assignment of an effective date earlier than the date assigned by a final VA decision inasmuch as free-standing claims for earlier effective dates would otherwise vitiate the rule of finality.  

When the Board has disallowed a claim, that claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b).  The exception is that previous determinations which are final and binding are accepted as correct in the absence of clear and unmistakable error (CUE), and when evidence establishes such error the prior decision occurred it will be reversed or amended.  38 C.F.R. § 3.105(a).  See also 38 C.F.R. § 20.1004 (a Board decision subsumes that underlying rating decision).  

A claimant may file a request to the Board to reverse or revise a prior Board decision on the grounds that the prior decision contained CUE.  38 U.S.C. § 7111.  However, a revision of a Board decision on the basis of CUE is not available for "those decisions on issues which have been appealed to and decided by a court of competent jurisdiction."  38 C.F.R. § 20.1400(b).  However, this applies only when the Court addresses a matter appealed on the merits and upholds the Board decision.  Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003), cert. denied, 540 U.S. 1082 (2003) (citing Disabled Am. Veterans (DAV) v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000)).  

Such is not the case here, inasmuch as the Court dismissed the Veteran's appeal of the 2010 Board decision because the appeal to the Court was not timely.  Thus, the Veteran in this case is not precluded from filing a motion directly with the Board alleging CUE in the January 2010 Board decision denying an earlier effective date for service connection for PTSD.  

In other words, the only way to vitiate the finality of the 2010 Board decision is via a motion filed directly with the Board alleging CUE in the prior 2010 Board decision, and only in this matter could a different effective date be assigned.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

However, in this case the Veteran has not filed a motion directly with the Board alleging CUE in the 2010 Board decision denying an earlier effective date for service connection for PTSD.  Rather, the case stems from a claim for an earlier effective date filed at the RO, and which the RO denied, and the appeal of that RO decision denying an earlier effective date.  

As the 2010 Board decision denying an effective date for the grant of service connection was not appealed to the Court in a timely manner, resulting in dismissal of the Veteran's appeal of the 2010 Board decision, the Board is precluded as a matter of law from addressing this issue on direct appeal from the RO, as it was raised via an impermissible, subsequent freestanding claim for an earlier effective date.  See Rudd, Id.  

The RO does not have the authority to adjudicate any alleged CUE in a Board decision.  To the extent the Veteran wishes to raise the issue of CUE with respect to the 2010 Board decision as to the proper effective date for service connection for PTSD, he is free to do so by filing such a motion directly with the Board.
 
To the extent that the Veteran suggests that the Board in the 2010 decision denying an earlier effective date for service connection for PTSD failed to apply governing law and regulations, or incorrectly applied governing law and regulations, (see page 19 of the transcript) this can only be addressed by a motion to revise the 2010 Board decision on the basis of CUE which must be done by filing a motion directly with the Board, and not by filing a claim for an earlier effective date with the RO, as was done in this case, which he then appealed to the Board.  

For the benefit of the Veteran, stated more simply, the Board's 2010 decision denying an earlier effective date for service connection for PTSD is a bar to simply filing a claim with the RO, as was done in this case, for an earlier effective date, since this would constitute a free-standing claim for an earlier effective date, which is prohibited.  See Rudd, Id.  Rather, to obtain an earlier effective date for service connection for PTSD, he must file a motion directly with the Board setting forth the rationale for there being CUE in the 2010 Board decision.  

For the foregoing reasons and bases, the Board must conclude that there is no legal basis in the current appeal for an earlier effective date for service connection for PTSD.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal seeking an effective date prior to February 28, 2000, for the grant of service connection for PTSD is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


